By the Court, McKinstry, J.:
We think the judgment should be affirmed. The statute requires that the notice inviting sealed proposals should be conspicuously posted in the office of the Superintendent of Public Streets and Highways for five days. We think this requires that the notice should remain posted in that office for five official days. In other words, it must be posted *288before the commencement of the first day; that is, before 9 o’clock A. m., when, by statute, the office is to be opened, and remain posted during the whole of the first, second, third, fourth, and until 4 o’clock p. m. of the fifth day, at which hour the statute authorizes the office to be closed.
The assessment mentioned in the second count contains no description of the property.